OPINION — AG — QUESTION(1): IS THERE A VACANCY IN SENATE DISTRICT NO. 36 WHEREBY A SPECIAL ELECTION SHALL BE CALLED BY THE GOVERNOR? —  THERE IS A VACANCY IN SENATE DISTRICT NO. 36 AND THAT THE GOVERNOR IS THEREFORE AUTHORIZED TO CALL A SPECIAL ELECTION. QUESTION(2): DOES THE GOVERNOR PURSUANT TO 26 Ohio St. 1961 541-545 [26-541] — [26-545] HAVE THE AUTHORITY TO CALL A SPECIAL GENERAL ELECTION? — NEGATIVE, NO AUTHORITY. CITE: ARTICLE XXIII, SECTION 10, ARTICLE XII, SECTION 1, ARTICLE IV, SECTION 6 (BRIAN UPP)